UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 136-61 ROOSEVELT LLC,                                     :
                                                           : MEMORANDUM DECISION
                                     Plaintiff,            : AND ORDER
                                                           :
                       - against -                         : 21-cv-3560 (BMC)
                                                           :
 STARBUCKS CORPORATION,                                    :
                                                           :
                                     Defendant.            :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

        After the COVID-19 pandemic caused a lease agreement to go sour, plaintiff 136-61

Roosevelt, LLC, sued defendant Starbucks Corporation in the New York Supreme Court, Queens

County. Defendant removed the action to federal court, attempting to invoke this Court’s

diversity jurisdiction. To that end, defendant’s notice of removal offered the following facts.

First, it stated that defendant “is a corporation organized under the laws of the State of

Washington and is therefore a citizen of the State of Washington.” Second, it stated that

“[p]laintiff is a limited liability company organized under the laws of the State of New York and

whose offices are located in New York,” and “[u]pon information and belief, [p]laintiff does not

have any members who are citizens of the State of Washington.”

        Because these allegations were deficient, I ordered defendant to show cause why the case

should not be remanded for failure to invoke the Court’s subject matter jurisdiction. In response,

defendant clarified that its principal place of business is in Washington, which means that

defendant is a citizen of Washington. See 28 U.S.C. § 1332(c)(1). That left the issue of

plaintiff’s citizenship.
        “For diversity purposes, LLCs have the imputed citizenship of each of their members.”

Barnes v. Fort Hamilton Fam. Homes, No. 21-cv-1044, 2021 WL 861801, at *1 (E.D.N.Y.

March 8, 2021). Thus, if a party to a diversity action is an LLC, the party seeking to invoke the

court’s diversity jurisdiction must identify both the LLC’s members and their citizenship.

See Bayerische Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir.

2012); 147-149 McCarren, LLC v. Holding De Gestion Turistica MIJ Spain S.L., No. 21-cv-950,

2021 WL 878557, at *2 (E.D.N.Y. March 9, 2021); Lettman v. Bayview Loan Servicing, LLC,

No. 19-CV-3204 (BMC), 2019 WL 2504015, at *1 (E.D.N.Y. June 17, 2019). “If any of

an LLC’s members are themselves non-corporate entities, then a [party] must allege the identity

and citizenship of their members, proceeding up the chain of ownership until the [party] has

alleged the identity and citizenship of every individual and corporation with a direct or indirect

interest in the LLC.” Flemming v. Port Auth. of N.Y. & N.J., No. 21-cv-1112, 2021 WL

878558, at *1 (E.D.N.Y. March 9, 2021) (alterations adopted) (quoting another source).

        Defendant has not done so. In its response to the order to show cause, defendant stated

that it had contacted plaintiff’s counsel, who said only that “plaintiff does not have any members

who are citizens of Washington.” Defendant acknowledges that it still cannot identify plaintiff’s

members or their citizenship. As I have previously explained, “It is not enough to allege, in

conclusory fashion, that none of [an] LLC’s members are citizens of the same state as the

[opposing party]” or that “all of the LLC’s members are citizens of a certain state.” Id. (citing

Prospect Funding Holdings, LLC v. Fennell, No. 15-cv-4176, 2015 WL 4477120, at *1

(S.D.N.Y. July 15, 2015); then citing U.S. Liab. Ins. Co. v. M Remodeling Corp., 444 F. Supp.

3d 408, 410 (E.D.N.Y. 2020)). Under this rule, the correspondence with plaintiff’s counsel does

not provide sufficient facts to establish diversity jurisdiction.




                                                   2
       Defendant thus turns to Local Civil Rule 81.1. For diversity cases, it requires a notice of

removal to set forth the citizenship of all members of a party that is an LLC. See Loc. Civ. R.

81.1(2). Crucially, however, the rule adds that, “[i]f such information or a designated part is

unknown to the removing party, the removing party may so state, and in that case plaintiff within

twenty-one (21) days after removal shall file in the office of the Clerk a statement of the omitted

information.” Loc. Civ. R. 81.1(5).

       In my view, this last sentence is unenforceable because it “would require me to preside

over a case where I lack subject matter jurisdiction.” Ocean Units LLC v. Ill. Union Ins. Co.,

No. 21-cv-1316, 2021 WL 2643722, at *1 (E.D.N.Y. March 23, 2021). “[A] notice of removal

must be held to the same standard as a complaint” when it seeks to “invoke[e] the subject matter

jurisdiction of the district court.” Id. at *2 (comparing 28 U.S.C. § 1446 and Federal Rule of

Civil Procedure 8(a)); see also Agyin v. Razmzan, 986 F.3d 168, 180 (2d Cir. 2021) (explaining

that the pleading requirement set forth in § 1446 was “borrowed from the pleading requirement

set forth in Federal Civil Rule 8(a)” (quoting 14C Wright & Miller, Federal Practice & Procedure

§ 3733 (rev. 4th ed. 2020))).

       “If the allegations in defendant’s notice of removal appeared in a complaint, no one

would contend that they adequately invoked the court’s subject matter jurisdiction.” Ocean

Units, 2021 WL 2643722, at *2. But that is precisely what Local Civil Rule 81.1(5) seems to

allow. In doing so, the rule runs headlong into the body of case law providing that a notice of

removal does not adequately allege diversity when it does not name the identity and citizenship

of the members of an unincorporated association. See Ocean Units, 2021 WL 2643722, at *2

(collecting cases); accord Carter v. HealthPort Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016)

(holding that a complaint, which alleged only that the defendant LLC was “a citizen of a




                                                 3
different state,” was “insufficient to show that the diversity requirement is met because, standing

alone, it is entirely conclusory”).

        Finally, Local Civil Rule 81.1(5) “grant[s] a type of temporary subject matter jurisdiction

absent any reason to believe that it exists” and “removes a court’s discretion as to whether to

allow discovery on that issue.” Ocean Units, 2021 WL 2643722, at *3. That, too, runs afoul of

the longstanding principle “that the averment of jurisdiction shall be positive, that the declaration

shall state expressly the fact on which jurisdiction depends,” and that “[i]t is not sufficient that

jurisdiction may be inferred, argumentatively, from its averments.” Brown v. Keene, 33 U.S.

112, 114 (1834). Therefore, because the last sentence of Local Civil Rule 81.1(5) exceeds the

congressional grant of subject matter jurisdiction, it is unenforceable.

        Because defendant has failed to adequately allege diversity of citizenship, the case is

remanded to the Supreme Court, Queens County.

SO ORDERED.                                   Digitally signed by Brian M.
                                              Cogan
                                              ____________________________________
                                                                   U.S.D.J.

Dated: Brooklyn, New York
       July 2, 2021




                                                  4
